DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
a control unit that causes a driving power source provided to the first vehicle to be charged preferentially over a driving power source provided to the second vehicle, if the power demand in the first power network, is higher than the power demand in the second power network.
In regards to claim 5, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
wherein the information indicating the power demand includes information indicating amounts of excess power in the first power network and the second power network, and if an amount of excess power in the first power network is greater than an amount of excess power in the second power network, the control unit causes the driving power source provided to the first vehicle to discharge power preferentially over the driving power source provided to the second vehicle.
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
wherein the control unit prioritizes charge or discharge of a battery provided to the first vehicle over charge or discharge of a battery provided to the second vehicle by making a charge amount or discharge amount of the battery provided to the first vehicle larger than a charge amount or discharge amount of the battery provided to the second vehicle.
In regards to claim 13, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitation of the claims:
a control unit that causes a driving power source provided to the first vehicle to be charged preferentially over a driving5Appl. No.: 16/726,799Attorney Docket No. HO-0162USReply to Office Action of November 15, 2021 power source provided to the second vehicle, if the power demand in the first power network is higher than the power demand in the second power network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842